Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The objection to the abstract disclosure cited in the Office Action mailed on 11/15/2021 is withdrawn since Applicant has amended the abstract to contain 150 words or less.

Claim Objections
The objection to claims 1-15 cited in the Office Action mailed on 11/15/2021 is withdrawn since Applicant has amended claims 1-15 to remove capitalized “claim” from the claims previously cited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, 12, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0115435 A1-Otani et al., and further in view of US 2016/0032238 A1-Lawin et al. (hereafter Lawin).
Claim 1: A cell culture container which comprises having at least one opened minute space with a volume of 20µL or less at a surface of the container,”: Otani disclose the cell culture vessel of the present invention may be any vessels with an optional shape which can be used in this field of the art and may be mentioned, for example, a culture dish, a flask, a plastic bag, a Teflon (Registered Trademark) bag, a dish, a petri dish, a dish for tissue culture, a multi dish, a microplate, a microwell plate, a multiplate, a multi-well plate, a chamber slide, a cell culture flask, a spinner flask, a tube, a tray, a culture bag, a roller bottle, etc., which are generally used in culturing cell (Para. [0041], lines 3-10).   Additionally, Otani disclose the different types of cell culture containers, therefore, a cell culture vessel (e.g. microplate plate) can comprises at least one opened minute space with a volume of 20µL or less as a surface of the plate.  
“and provided with a coating film containing a copolymer having a recurring unit which contains a group represented by the following formula (a) and a recurring unit which contains a group represented by the following formula (b):

    PNG
    media_image1.png
    355
    635
    media_image1.png
    Greyscale

wherein Ua1, Ua2, Ub1, Ub2, and Ub3 each independently represent a hydrogen atom or a linear or branched alkyl group having 1 to 5 carbon atoms, and An- represents an anion selected from the group consisting of a halide ion, an inorganic acid ion, a hydroxide ion and an isothiocyanate ion, onto the surface portion of the container constituting the minute space.”:  Otani disclose the cell culture vessel of the present invention comprises a specific copolymer being coated onto at least a part of a surface of the vessel. The copolymer according to the present invention is a copolymer which contains a recurring unit containing an organic group of the following formula (a) and a recurring unit containing an organic group of the following formula (b, Para. [0044], lines 1-7): 
    PNG
    media_image2.png
    228
    373
    media_image2.png
    Greyscale

further, Otani disclose wherein Ua1, Ua2, Ub1, Ub2and Ub3 each independently represent a hydrogen atom or a linear or branched alkyl group having 1 to 5 carbon atoms.  An- represents an anion selected from the group consisting of a halide ion, an inorganic acid ion, a hydroxide ion and an isothiocyanate ion, Para. [045], lines 1-5).
Regarding claim 1, Otani teaches the invention discussed above.  Further, Otani teaches a cell culture container comprising a coating film, also discussed above.  However, Otani does not explicitly teach wherein a water contact angle of a surface of the coating film in an air is 0 to 120º, or a bubble contact angle in water is 80 to 180º.
For claim 1, Lawin teaches inventive concepts relating to hydrophobic conical devices, and when employed with or as cell culture container(s) such as plates (Para. [0002], lines 1-3) and a method for producing and these devices (Para. [0002], lines 5-6), and Lawin teaches a conical cell culture device fabricated from any polymer, having a water contact angle of greater than or equal to 70 degrees, Para. [0061], lines 1-5), which reads on the instant claim limitation of wherein a water contact angle of a surface of the coating film in an air is 0 to 120º.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Otani to include a water contact angle of a surface of the coating film in an air is 0 to 120º, as taught by Lawin, because Lawin teaches useful polymers (or polymer blends) for fabricating the device can either be hydrophobic (i.e., exhibiting a stationary water contact angle of greater than or equal to about 70 degrees) or hydrophilic (i.e., exhibiting a stationary water contact angle of less than about 70 degrees (Para. [0061], lines 3-7) and Lawin teaches examples of useful class of polymers are well known and can include, for example, copolymers (Para. [0061], line 8-10).

Claim 2: “wherein the copolymer further has a recurring unit which contains a group represented by the following formula (c): 

    PNG
    media_image3.png
    70
    268
    media_image3.png
    Greyscale

wherein Rc represents a linear or branched alkyl group having 1 to 18 carbon atoms, a cyclic hydrocarbon group having 3 to 10 carbon atoms, an aryl group having 6 to 10 carbon atoms, an aralkyl group having 7 to 15 carbon atoms or an aryloxyalkyl group having 7 to 15 carbon atoms, where the above-mentioned aryl portion may be substituted by a linear or branched alkyl group having 1 to 5 carbon atoms which may be substituted by a halogen atom(s).”:  Otani disclose a linear or branched alkyl group having 1 to 5 carbon atoms (Para. [0030], line 3); therefore, the -----Rc group an represent a linear or branched alkyl group having 3 to 10 carbon atoms (Para. [0045], lines 2-3).  Further, Otani disclose the copolymer according to the present invention is not particularly limited so long as it is a copolymer which contains a recurring unit containing an organic group of the above-mentioned formula (a) and a recurring unit containing an organic group of the above-mentioned formula (b). The copolymer is desirably a material obtained by subjecting a monomer containing an organic group of the above-mentioned formula (a) and a monomer containing an organic (Para. [0046], lines 1-8).  

Claim 3: “wherein a difference between the maximum film thickness and the minimum film thickness of the coating film is 1,000 Å or less.”:  Otani disclose a film thickness of the coating film of the present invention is preferably 10 to 1,000 Å (Para. [0105], lines 7-9).

Claim 4: “which is for the manufacture of cell aggregates.”:  Otani disclose the present invention relates to a cell culture vessel, a method for manufacturing the same and a method for producing cell aggregate (Para. [0001], lines 1-3).

Claim 6: “A method for manufacturing a cell culture container which comprises a step of bringing a coating agent into contact with a surface of a cell culture container having at least one opened minute space which has a volume of 20µL or less,”:  Otani disclose the present invention relates to a cell culture vessel, a method for manufacturing the same and a method for producing cell aggregate (which is also called as sphere) using the same.  In particular, the present invention relates to a cell culture vessel which comprises a copolymer having a function of inhibiting adhesion of biological substances, in particular, cells, being coated on a surface thereof, and a method for manufacturing the same (Para. [0001], lines 1-8).  Further, Otani disclose the cell culture vessel of the present invention may be any vessels with an optional shape which can be used in this field of the art and may be mentioned, for example, a culture dish, a flask, a plastic bag, a Teflon (Registered Trademark) bag, a dish, a petri dish, a dish for tissue culture, a multi dish, a microplate, a microwell plate, a multiplate, a multi-well plate, a chamber slide, a cell culture flask, a spinner flask, a tube, a tray, a culture bag, a roller bottle, etc., which are generally used in culturing cell (Para. [0041], lines 3-10).   Additionally, Otani disclose the different types of cell culture containers, therefore, a cell culture vessel (e.g. microplate plate) can comprises at least one opened minute space with a volume of 20µL or less as a surface of the plate.  
“to form a coating film having a difference between the maximum film thickness and the minimum film thickness of 1,000 Å or less onto the surface portion of the container constituting the minute space,”: Otani disclose a film thickness of the coating film of the present invention is preferably 10 to 1,000 Å (Para. [0105], lines 7-9).
“wherein the coating agent contains a copolymer having a recurring unit which contains a group represented by the following formula (a) and a recurring unit which contains a group represented by the following formula (b):  

    PNG
    media_image1.png
    355
    635
    media_image1.png
    Greyscale

wherein herein Ua1, Ua2, Ub1, Ub2, and Ub3 each independently represent a hydrogen atom or a linear or branched alkyl group having 1 to 5 carbon atoms, and An- represents an anion selected from the group consisting of a halide ion, an inorganic acid ion, a hydroxide ion and an isothiocyanate ion.”:  Otani disclose the cell culture vessel of the present invention comprises a specific copolymer being coated onto at least a part of a surface of the vessel. The copolymer according to the present invention is a copolymer which contains a recurring unit containing an organic group of the following formula (a) and a recurring unit containing an organic group of the following formula (b, Para. [0044], lines 1-7): 
    PNG
    media_image2.png
    228
    373
    media_image2.png
    Greyscale


further, Otani disclose wherein Ua1, Ua2, Ub1, Ub2and Ub3 each independently represent a hydrogen atom or a linear or branched alkyl group having 1 to 5 carbon atoms.  An- represents an anion selected from the group consisting of a halide ion, an inorganic acid ion, a hydroxide ion and an isothiocyanate ion, Para. [045], lines 1-5).


Regarding claim 6, Otani teaches the invention discussed above.  Further, Otani teaches a cell culture container comprising a coating film, also discussed above.  However, Otani does not explicitly teach wherein a water contact angle of a surface of the coating film in an air is 0 to 120º, or a bubble contact angle in water is 80 to 180º.
For claim 6, Lawin teaches inventive concepts relating to hydrophobic conical devices, and when employed with or as cell culture container(s) such as plates (Para. [0002], lines 1-3) and a method for producing and these devices (Para. [0002], lines 5-6), and Lawin teaches a conical cell culture device fabricated from any polymer, having a water contact angle of greater than or equal to 70 degrees, Para. [0061], lines 1-5), which reads on the instant claim limitation of wherein a water contact angle of a surface of the coating film in an air is 0 to 120º.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Otani to include a water contact angle of a surface of the coating film in an air is 0 to 120º, as taught by Lawin, because Lawin teaches useful polymers (or polymer blends) for fabricating the device can either be hydrophobic (i.e., exhibiting a stationary water contact angle of greater than or equal to about 70 degrees) or hydrophilic (i.e., exhibiting a stationary water contact angle of less than about 70 degrees (Para. [0061], lines 3-7) and Lawin teaches examples of useful class of polymers are well known and can include, for example, copolymers (Para. [0061], line 8-10).

Claim 7: “wherein the copolymer further has a recurring unit which contains a group represented by the following formula (c): 

    PNG
    media_image3.png
    70
    268
    media_image3.png
    Greyscale

wherein Rc represents a linear or branched alkyl group having 1 to 18 carbon atoms, a cyclic hydrocarbon group having 3 to 10 carbon atoms, an aryl group having 6 to 10 carbon atoms, an aralkyl group having 7 to 15 carbon atoms or an aryloxyalkyl group having 7 to 15 carbon atoms, where the above-mentioned aryl portion may be substituted by a linear or branched alkyl group having 1 to 5 carbon atoms which may be substituted by a halogen atom(s).”:  Otani disclose a linear or branched alkyl group having 1 to 5 carbon atoms (Para. [0030], line 3); therefore, the -----Rc group an represent a linear or branched alkyl group having 3 to 10 carbon atoms (Para. [0045], lines 2-3).  Further, Otani disclose the copolymer according to the present invention is not particularly limited so long as it is a copolymer which contains a recurring unit containing an organic group of the above-mentioned formula (a) and a recurring unit containing an organic group of the above-mentioned formula (b). The copolymer is desirably a material obtained by subjecting a monomer containing an organic group of the above-mentioned formula (a) and a monomer containing an organic (Para. [0046], lines 1-8).  Further, Otani disclose the present invention relates to a cell culture vessel, a method for manufacturing the same and a method for producing cell aggregate (which is also called as sphere) using the same (Para. [0001], lines 1-3).

Regarding claim 8, Otani teaches the invention discussed above in claim 1.  Further, Otani teaches a cell culture container also discussed above.  However, Otani does not explicitly teach wherein transmittance in a visible light region is 90% or more.
For claim 8, Lawin teaches a light transparent multi-well cell culture container (Para. [0089], lines 5-6), which does allow for transmittance of light, and which reads on the instant claim limitation of wherein transmittance in a visible light region is 90% or more.
The reference of Otani discloses the claimed invention of a cell culture container, except for wherein transmittance in a visible light region is 90% or more.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cell culture container of Otani, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  See MPEP §2144.07.  Additionally, it would have been obvious to modify the invention of Otani to include wherein transmittance in a visible light region is 90% or more as taught by Lawin, because Lawin teaches a cell culture disposed within the conical device can be viewed through the light transparent multi-well cell culture plate (Para. [0089], lines 5-8) and Lawin et al. teaches additional modifications to the conical structure can be made in accordance with inventive concepts (Para. [0054], lines 12-13).  

Claim 9: “wherein a material thereof is glass, a metal containing compound, a semi-metal containing compound or a resin.”:  Otani disclose a resin may be typically used as a material of the vessel (Para. [0042], lines 1-2).

Claim 12: “wherein a difference between the maximum film thickness and the minimum film thickness of the coating film is 1,000 Å or less.”:  Otani disclose a film thickness of the coating film of the present invention is preferably 10 to 1,000 Å (Para. [0105], lines 7-9).

Regarding claim 14, Otani teaches the invention discussed above in claim 1.  Further, Otani teaches a cell culture container also discussed above.  However, Otani does not explicitly teach wherein transmittance in a visible light region is 90% or more.
For claim 14, Lawin teaches a light transparent multi-well cell culture container (Para. [0089], lines 5-6), which does allow for transmittance of light, and which reads on the instant claim limitation of wherein transmittance in a visible light region is 90% or more.
The reference of Otani discloses the claimed invention of a cell culture container, except for wherein transmittance in a visible light region is 90% or more.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cell culture container of Otani, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  See MPEP §2144.07.  Additionally, it would have been obvious to modify the invention of Otani to include wherein transmittance in a visible light region is 90% or more as taught by Lawin, because Lawin teaches a cell culture disposed within the conical device can be viewed through the light transparent multi-well cell culture plate (Para. [0089], lines 5-8) and Lawin et al. teaches additional modifications to the conical structure can be made in accordance with inventive concepts (Para. [0054], lines 12-13).  

Claim 15: “wherein a material thereof is glass, a metal containing compound, a semi-metal containing compound or a resin.”:  Otani disclose a resin may be typically used as a material of the vessel (Para. [0042], lines 1-2).

Claim 16: “which is for the manufacture of cell aggregates.”:  Otani disclose the present invention relates to a cell culture vessel, a method for manufacturing the same and a method for producing cell aggregate (Para. [0001], lines 1-3).

Regarding claim 17, Otani teaches the invention discussed above in claim 12.  Further, Otani teaches a cell culture container also discussed above.  However, Otani does not explicitly teach wherein transmittance in a visible light region is 90% or more.
For claim 17, Lawin teaches a light transparent multi-well cell culture container (Para. [0089], lines 5-6), which does allow for transmittance of light, and which reads on the instant claim limitation of wherein transmittance in a visible light region is 90% or more.
The reference of Otani discloses the claimed invention of a cell culture container, except for wherein transmittance in a visible light region is 90% or more.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cell culture container of Otani, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  See MPEP §2144.07.  Additionally, it would have been obvious to modify the invention of Otani to include wherein transmittance in a visible light region is 90% or more as taught by Lawin, because Lawin teaches a cell culture disposed within the conical device can be viewed through the light transparent multi-well cell culture plate (Para. [0089], lines 5-8) and Lawin et al. teaches additional modifications to the conical structure can be made in accordance with inventive concepts (Para. [0054], lines 12-13).  

Claim 18: “wherein a material thereof is glass, a metal containing compound, a semi-metal containing compound or a resin.”:  Otani disclose a resin may be typically used as a material of the vessel (Para. [0042], lines 1-2).
Claim 19: “which is for the manufacture of cell aggregates.”:  Otani disclose the present invention relates to a cell culture vessel, a method for manufacturing the same and a method for producing cell aggregate (Para. [0001], lines 1-3).

Claim 20: “which is for the manufacture of cell aggregates.”:  Otani disclose the present invention relates to a cell culture vessel, a method for manufacturing the same and a method for producing cell aggregate (Para. [0001], lines 1-3).

Claim 21: “wherein a material thereof is glass, a metal containing compound, a semi-metal containing compound or a resin.”:  Otani disclose a resin may be typically used as a material of the vessel (Para. [0042], lines 1-2).

Claim 22: “which is for the manufacture of cell aggregates.”:  Otani disclose the present invention relates to a cell culture vessel, a method for manufacturing the same and a method for producing cell aggregate (Para. [0001], lines 1-3).


Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 6, and have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, the combination of the references used in this current rejection have been used to address new amended claim limitations presented in the instant application.
Regarding the top and middle of pg. 10 of Applicant’s arguments, where Applicant asserts the reference of Lawin does not disclose or reasonably suggest a coating having a surface with a water contact angle in air of 0º to 120º.  Further, Applicant acknowledges that the reference of Lawin teaches that the coating can have any suitable water contact angle, where the latter was not cited in the previous Office Action, but acknowledged by Applicant, and which still addresses the claim limitation of a coating having a surface with a water contact angle in air of 0º to 120º, presented in claims 1 and 6 of the instant application. 
 Further, the previous Office Action discuss the reference of Otani teaches a coating and in combination with the secondary reference of Lawin, which also teaches a coating having a water contact angle of greater than or equal to about 70 degrees, which is in the range of 0º to 120º, presented in claims 1 and 6 of the instant application and does address the previously mentioned claim limitations.  Further, Applicant asserts “Lawin discloses that any polymer (i.e. hydrophobic or hydrophilic) with any contact angle is useful.”  However, as discussed above in the rejection, Lawin does provide a range of greater than or equal to about 70 degrees or less than about 70 degrees, where in either instance, Lawin continues to address the limitation of a coating having a surface with a water contact angle in air of 0º to 120º.
Regarding the bottom of pg. 13 of Applicant’s arguments, where Applicant asserts the reference of “Lawin further discloses that hydrophobic coating may be preferable, Lawin suggest that a conical device having an inner surface being hydrophobic and having a contact angle of at least 120 degrees, at least 130 degrees, or at least 140 degrees is particularly preferable.”  Also, Applicant asserts “thus, the general teaching of Lawin suggest that a contact angle of at least 120 degrees, i.e. a greater contact angle than for the presently claimed invention, is preferable.”  Referring to the latter argument by Applicant, the Examiner disagrees for the following reasons: (1) the contact ranges of “contact angle of at least 120 degrees, at least 130 degrees, or at least 140 degrees is particularly preferable”, is taught in other embodiments of the disclosure of Lawin and also, the disclosure of Lawin does not discuss that the latter contact angle ranges are preferable.  However, the teaching of a contact angle of at least 120 degrees still addresses the claim limitation of a coating having a surface with a water contact angle in air of 0º to 120º, because the term of at least still encompasses the range set forth in the instant application.  
However, (2) as discussed above in the rejection and as acknowledged by Applicant, the range of a range of greater than or equal to about 70 degrees or less than about 70 degrees, where in either instance, Lawin continues to address the limitation of a coating having a surface with a water contact angle in air of 0º to 120º, presented in the instant application and further, Applicant interprets the disclosure of Lawin to encompass any polymer (coating) with any angle is useful, which also continues to read on the instant claim limitation of a water contact angle in air of 0º to 120º, because any angle would encompass the range provided in claims 1 and 6 of the claimed invention also.  
Regarding the top, middle and bottom of pg. 11 of Applicant’s arguments, where Applicant continues to assert the reference of Lawin does not teach the instant claim limitation of a water contact angle in air of 0º to 120º, for brevity, the Examiner points the Applicant to the above discussion of the reference of Lawin which addresses this limitation.  Further, Applicant asserts “Lawin teaches that poly(2-hydroxyethyl methacrylate) is referred to by Lawin as any polymer that can provide a surface amendable for texturing or for coating with a textured hydrophobic coating.”  However, the disclosure of Lawin teaches hydrophobic coating can consist of a mixture of one or more hydrophobic polymers having particles consisting of nanoparticles and/or microparticles dispersed within the polymer (Para. [0070]) and as acknowledged by Applicant, the device can be fabricated out of any polymer that can provide a surface amenable for texturing or for coating with a textured hydrophobic coating (Para. [0061], lines 1-3) and that the polymers can be hydrophobic or hydrophilic, also acknowledged by Applicant, and having a water contact angle of less than about 70 degrees (hydrophobic) or a water contact angle of greater than or equal to 70 degrees (hydrophilic), where the later is cited above in this section and also acknowledged by Applicant.  
Further, as indicated by Applicant that “Lawin teaches that poly(2-hydroxyethyl methacrylate) is referred to by Lawin as any polymer that can provide a surface amendable for texturing or for coating with a textured hydrophobic coating”, the latter could not be found in the disclosure of Lawin, but rather Para. [0061] list several useful polymers, rather than the one indicated and not cited by Applicant.
Regarding the top, middle and bottom of pg. 12, where Applicant asserts the combination of Otani and Lawin fail to disclose or reasonable suggest the particular contact angles, i.e. a water contact angle in air of 0º to 120º or a bubble contact angle in water of 80º to 180º as required by the pending claims for a coating film, the Examiner again disagrees for the reasons as discussed above in this section where the reference Otani does teach a coating film and the reference of Lawin a water contact angle of less than about 70 degrees (hydrophobic) or a water contact angle of greater than or equal to 70 degrees (hydrophilic), which continues to address the limitations of the amended claims presented in the instant application.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799